DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020, 04/20/2021, 08/31/2021, 10/20/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 9-10, 14-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serebryanov (US 20130287377 A1, cited in 04/20/2021 IDS) in view of JPH10116885A (cited in 09/10/2020 IDS), hereinafter ‘885 and further in view of Oomura (US 20080168766 A1)
Regarding claim 1, Serebryanov discloses A control system (substrate processing apparatus 300, see fig.3) for controlling a heater (lamp 312 or 313, see fig.3 and abstract: “one or more sets of lamps to provide radiant energy to heat a substrate”),
(Notes: eventhough appearing to be disclosed by Serebryanov, the term “heater” in the preamble is an intended use of the claimed control system so the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02, II).
the control system (substrate processing apparatus 300) comprising: 
a power converter (buck converter 306, see fig.3) being a step-down voltage converter (see para.0016: “A DC to DC converter is used to step down the voltage to power an array of lamps and lamp groups”) and including a power switch (switch 308, see fig.3), wherein the power converter (buck converter 306) is operable to generate an adjustable output voltage (see abstract and para.0016 and 0024: “ A DC to DC converter is used to step down the voltage to power an array of lamps and lamp groups” and “When the switch 308 is closed (on state), the voltage across the inductor 310 is equal to the difference between the voltage from 301 and the voltage across lams 312 and 313…When the switch 308 is opened (off state), the diode 309 is forward biased. The voltage across the inductor is equal to the negative of the voltage across the lamps 312 and 313 (neglecting diode drop)); 

a controller (controller 303, see fig.3) connected to the power converter (buck converter 306) and 
determine an input parameter (input of the controller 303) based on the at least one of the voltage and the electric current (voltage 305, see fig. 3), 

set the output voltage applied for the heater (voltage across the lamp 312/313, see para.0024) based on the input parameter (input of the controller 303) and a desired setpoint (set point 304, see fig. 3), 

operate the power switch (switch 308) of the power converter (buck converter 306) to generate the output voltage (voltage across the lamp 312/313, see para.0024: “When the switch 308 is closed (on state), the voltage across the inductor 310 is equal to the difference between the voltage from 301 and the voltage across lams 312 and 313”).  
Serebryanov does not explicitly disclose
a sensor circuit configured to measure at least one of a voltage and an electric current of the heater;
a controller connected to the sensor circuit;
the input parameter is indicative of a temperature of the heater, and 
the desired setpoint is based on an operational state of the heater.
‘885 discloses a substrate temperature control mechanism, comprising:
a sensor circuit (current voltage detectors 231 and 232, see para.0017 and fig.3) configured to measure at least one of a voltage and an electric current of the heater (see para.0017: “the monitoring means 23 of the present embodiment detects the current/voltage of each heating block 221, 222 of the heater 22 being heated by the current/voltage detectors 231, 232”);
a controller (arithmetic unit 233, see fig.3) connected to the sensor circuit (current voltage detectors 231 and 232);
the controller is configured to: determine an input parameter (input of the monitoring means 23) based on the at least one of the voltage and the electric current (see para.0014: “arithmetic unit 233 which processes the signal from 232”, wherein voltage/current measured by the current voltage detectors 231 and 232), wherein the input parameter (input of the monitoring means 23) is indicative of a temperature of the heater (see para.0014: “an arithmetic unit 233 which processes the signal from 232 and obtains the resistance value and temperature of each heating block 221, 222”)
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Serebryanov to incorporate the sensor circuit, controller, and teachings as taught by ‘885 such that the sensor circuit configured to measure at least one of a voltage and an electric current of the heater; the controller connected to the sensor circuit; and the input parameter is indicative of the temperature of the heater. Doing so allows to provide “a simple configuration capable of monitoring the substrate temperature without the need for a special mechanical component in the substrate holder” (see para.0007 of ‘885).
In addition, Oomura discloses an air conditioner for a vehicle having a heater for heating air, comprising:
the desired setpoint is based on an operational state of the heater (“threshold adjustment means for adjusting the threshold based on an operating state of the auxiliary heater”, see para.0006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Serebryanov (in the combo Serebryanov and ‘885) so that the desired setpoint is based the operational state of the heater as taught by Oomura. Doing so allows heating performance in the heater can be improved (see para.0007 of Oomura: “heating performance … can be improved”).
	
Regarding claim 3, Serebryanov discloses substantially all the claimed limitations as set forth in claim 1.
Serebryanov does not explicitly disclose the controller is configured to determine a resistance of the heater, as the input parameter, based on the at least one of the voltage and the electric current.  
‘885 discloses a substrate temperature controlling mechanism to monitor the temperature of a substrate without necessitating a special constitution other than a heater in a substrate holder, including:
  the controller (monitoring means 23) is configured to determine a resistance of the heater (heater 22, see abstract), as the input parameter (input of the monitoring means 23), based on the at least one of the voltage and the electric current (see para.0008: “obtaining the resistance value from the applied voltage and the value of the current flowing by the voltage”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serebryanov to include the controller is configured to determine a resistance of the heater, as the input parameter, based on the at least one of the voltage and the electric current as taught by ‘885. Doing so allows to provide “a simple configuration capable of monitoring the substrate temperature without the need for a special mechanical component in the substrate holder” (see para.0007 of ‘885).
Regarding claim 4, Serebryanov discloses substantially all the claimed limitations as set forth in claim 3. Serebryanov further discloses the controller (controller 303, see fig.3) is configured to operate the power converter (buck converter 306) to adjust the output voltage (voltage across the lamp 312/313, see para.0024).
Serebryanov does not explicitly disclose the output voltage is adjusted based on the resistance such that the output voltage is proportional to a change in the resistance.
‘885 further discloses the output voltage is adjusted (amount of power input to a heating block is controlled, see para.0035, therefore, the voltage can be adjusted) based on the resistance such that the output voltage is proportional to a change in the resistance (According to Ohm’s Law, R = V/I. Para.0015 recites: “The values of voltage and current to the blocks 221 and 222 are controlled”; thus, the current can be held constant, and  an increase in voltage will result in an increase in resistance at the same rate).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serebryanov to include the output voltage is adjusted based on the resistance such that the output voltage is proportional to a change in the resistance as taught by ‘885. Doing so allows to provide “a simple configuration capable of monitoring the substrate temperature without the need for a special mechanical component in the substrate holder” (see para.0007 of ‘885). 
 Regarding claim 5, Serebryanov discloses substantially all the claimed limitations as set forth in claim 3.
Serebryanov does not explicitly disclose the controller is configured to determine the temperature of the heater based on the resistance.
‘885 further discloses the controller (monitoring means 23, see abstract) is configured to determine the temperature of the heater based on the resistance (see abstract: “A monitoring means 23 which monitors the temperature of the heater 22 is composed of current voltage detectors 231 and 232 and a computing element 233 to obtain the resistance value of the heater 22 and calculate the temperature of the heater 22”.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serebryanov to include the controller is configured to determine the temperature of the heater based on the resistance as taught by ‘885. Doing so allows to provide “a simple configuration capable of monitoring the substrate temperature without the need for a special mechanical component in the substrate holder” (see para.0007 of ‘885). 
Regarding claim 7, Serebryanov further discloses selecting the operational state (ON or OFF- state, see para.0024) from among a plurality of defined operation states (ON and OFF-states of the switch 308, see para.0024).  
Regarding claim 9, Serebryanov discloses substantially all the claimed limitations as set forth in claim 1.
Serebryanov does not explicitly disclose the sensor circuit is configured to measure the voltage and the electric current of the heater, and the controller is configured to calculate a resistance of the heater based on the voltage and the current, determine, as the input parameter, the temperature of the heater based on the resistance, and set the output voltage based on the temperature.  
‘885 further discloses the sensor circuit (current/voltage detectors 231, 232) is configured to measure the voltage and the electric current of the heater (see para.0017: “detects the current/voltage of each heating block 221, 222 of the heater 22 being heated by the current/voltage detectors 231, 232), and the controller (monitoring means 23) is configured to calculate a resistance of the heater based on the voltage and the current (see para.0017: “the monitoring means 23 of the present embodiment detects the current/voltage of each heating block 221, 222 of the heater 22 being heated by the current/voltage detectors 231, 232, and R=V/I is calculated from the detection result by the calculator”) , determine, as the input parameter (input of monitoring means 23), the temperature of the heater based on the resistance (see para.0014: “the temperature of the heater 22 by obtaining the resistance value from the voltage applied to the heater 22”), and set the output voltage based on the temperature (see para.0015, 0018).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serebryanov to include the teachings as taught by ‘885 such that the sensor circuit is configured to measure the voltage and the electric current of the heater, and the controller is configured to calculate a resistance of the heater based on the voltage and the current, determine, as the input parameter, the temperature of the heater based on the resistance, and set the output voltage based on the temperature.  Doing so allows to provide “a simple configuration capable of monitoring the substrate temperature without the need for a special mechanical component in the substrate holder” (see para.0007 of ‘885). 
Regarding claim 10, Serebryanov further discloses the input parameter (input of the controller 303) includes at least one of a temperature, a resistance, an electric current, and a voltage (voltage, see fig.3).    
Regarding claim 14, Serebryanov discloses A method for controlling a heater (lamp 312 or 313, see fig.3), the heater (lamp 312 or 313) comprising a resistive heating element (lamp 312 or 313) operable to emit heat (abstract: “one or more sets of lamps to provide radiant energy to heat a substrate”) 



generating, using a power converter (buck converter 306) having a power switch (switch 308), the output voltage by operating the power switch (switch 308), wherein the power converter (buck converter 306) is a step-down voltage converter and the output voltage is adjustable (see abstract and para.0016 and 0024).  
Serebryanov does not explicitly disclose
the heater operable as a sensor,
measuring at least one of a voltage and an electric current of the resistive heating element; 
determining an input parameter based on the at least one of the voltage and the electric current, wherein the input parameter is indicative of a temperature of the resistive heating element; and
wherein the desired setpoint is based on an operational state of the heater.
	‘885 discloses a simple configuration capable of monitoring the substrate temperature without the need for a special mechanical component in the substrate holder in addition to the heater (SEE PARA.0007), comprising:
the heater operable as a sensor (see para.0007-0008: “a substrate temperature control mechanism including a heater…”),
measuring at least one of a voltage and an electric current of the resistive heating element (see para.0017: “the monitoring means 23 of the present embodiment detects the current/voltage of each heating block 221, 222 of the heater 22 being heated by the current/voltage detectors 231, 232”); 
determining an input parameter (input of the controller, such as: resistance, para.0016) based on the at least one of the voltage and the electric current (current/voltage of each heating block 221, 222 of the heater 22, see para.0016: “the resistance value of the heater 22 is obtained from the current voltage applied to the heater 22 during heating, so that the heater 22 under heating is heated”), wherein the input parameter is indicative of a temperature of the resistive heating element (see para.0014: “the temperature of the heater 22 by obtaining the resistance value from the voltage applied to the heater 22”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serebryanov to include the structures and steps as taught by ‘885 such that the heater operable as a sensor; measuring at least one of a voltage and an electric current of the resistive heating element; and determining an input parameter based on the at least one of the voltage and the electric current, wherein the input parameter is indicative of a temperature of the resistive heating element. The modification provides a simple configuration capable of monitoring the substrate temperature without the need for a special mechanical component in the substrate holder in addition to the heater, It is intended to provide a configuration that allows the temperature distribution of the substrate to be easily monitored in real time (see para.007 of ‘885).
In addition, Oomura discloses an air conditioner for a vehicle, comprising: 
the desired setpoint is based on an operational state of the heater (“threshold adjustment means for adjusting the threshold based on an operating state of the auxiliary heater”, see para.0006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combo Serebryanov and ‘246 so that the desired setpoint is based the operational state of the heater as taught by Oomura. Doing so allows heating performance in the heater can be improved (see para.0007 of Oomura: “heating performance in the air conditioner can be improved”).
Regarding claim 15, the modification discloses substantially all the claimed limitations as set forth in claim 14.
Serebryanov does not explicitly disclose determining a resistance of the resistive heating element, as the input parameter, based on the at least one of the voltage and the electric current.  
‘885 further discloses determining a resistance of the resistive heating element, as the input parameter, based on the at least one of the voltage and the electric current (see para.0017: “detects the current/voltage of each heating block 221, 222 of the heater 22 being heated by the current/voltage detectors 231, 232, and R=V/I is calculated from the detection result by the calculator”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serebryanov to include the structures and steps as taught by ‘885 such that determining a resistance of the resistive heating element, as the input parameter, based on the at least one of the voltage and the electric current. The modification provides a simple configuration capable of monitoring the substrate temperature without the need for a special mechanical component in the substrate holder in addition to the heater. It is intended to provide a configuration that allows the temperature distribution of the substrate to be easily monitored in real time (see para.007 of ‘885).
Regarding claim 16, the modification discloses substantially all the claimed limitations as set forth in claim 15.
Serebryanov does not explicitly disclose adjusting the output voltage based on the resistance such that the output voltage is proportional to a change in the resistance.  
‘885 further discloses the output voltage is adjusted (amount of power input to a heating block is controlled, see para.0035, therefore, the voltage can be adjusted) based on the resistance such that the output voltage is proportional to a change in the resistance (According to Ohm’s Law, R = V/I .Para.0015 recites: “The values of voltage and current to the blocks 221 and 222 are controlled”; thus, the current can be held constant, and  an increase in voltage will result in an increase in resistance at the same rate).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serebryanov to include the structures and steps as taught by ‘885 such that adjusting the output voltage based on the resistance such that the output voltage is proportional to a change in the resistance. The modification provides a simple configuration capable of monitoring the substrate temperature without the need for a special mechanical component in the substrate holder in addition to the heater. It is intended to provide a configuration that allows the temperature distribution of the substrate to be easily monitored in real time (see para.007 of ‘885).
Regarding claim 18, Serebryanov further discloses selecting the operational state (ON or OFF state, see para.0024) from among a plurality of defined operation states (ON and OFF-states, see para.0024).  
Regarding claim 19, Serebryanov further discloses the plurality of defined operational states (ON and OFF-states of the switch 308) includes at least an idle mode (OFF-state) in which no power is provided (no power flows through the switch 308 in the off-state. No power is provided from the switch) 
Serebryanov does not explicitly disclose one of a start-up mode in which the output voltage is provided to only measure the at least one of the voltage and the electric current, a soft-start mode in which the output voltage is gradually increased, a rate mode in which the output voltage is increased at a rate higher than that of the soft- start mode, and a hold mode in which the temperature of the heater is controlled to a defined setpoint.  
‘550 discloses an electric heater itself without installing a separate temperature sensor such as a thermocouple, comprising:
a hold mode (ON-state) in which the temperature of the heater is controlled to a defined setpoint (see para.005: “the temperature of the electric heater is controlled to the target temperature”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serebryanov (in the combo Serebryanov, ‘885, and Oomura) to include the teachings as taught by ‘550 which has the hold mode in which the temperature of the heater is controlled to a defined setpoint.  Doing so allows to accurately control the operation of the heater based on temperature (see abstract: “improve the accuracy of temperature control of an electric heater without using any additional temperature sensor such as a thermocouple by giving a function as a temperature sensor to an electric heater”).
Regarding claim 20, Serebryanov further discloses the input parameter (input of the controller, see fig.3) includes at least one of a temperature, a resistance, an electric current, and a voltage (voltage, see fig.3).  
Regarding claim 21, Serebryanov does not explicitly disclose the at least one of the voltage and the electric current of the resistive heating element is measured by a sensor circuit
‘885 further discloses the at least one of the voltage and the electric current of the resistive heating element is measured by a sensor circuit (see para.0017: “the monitoring means 23 of the present embodiment detects the current/voltage of each heating block 221, 222 of the heater 22 being heated by the current/voltage detectors 231, 232”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serebryanov to include the at least one of the voltage and the electric current of the resistive heating element is measured by a sensor circuit as taught by ‘885. The modification provides a simple configuration capable of monitoring the substrate temperature from the measured voltage/current, without the need for a special mechanical component in the substrate holder in addition to the heater
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serebryanov /‘885/ Oomura as applied to claim 1, and further in view of JP2002215246A (cited in 04/20/2021 IDS), hereinafter ‘246
Regarding claim 2, the modification discloses substantially all the claimed limitations as set forth in claim 1.
Serebryanov/’885/ Oomura does not explicitly disclose the power converter is electrically coupled to the heater by way of temperature sensing power pins that define a first junction and a second junction, the sensor circuit is configured to electrically couple to the first junction and the second junction, and the controller is configured to measure a change in voltage at the first junction and the second junction via the sensor circuit and determine a temperature of the heater, as the input parameter, based on the change in voltage.
‘246 discloses a method for controlling heater and temperature controller, comprising:
the power converter (18, see fig.1) is electrically coupled to the heater (12, see fig.1) by way of temperature sensing power pins that define a first junction (point where 18 and 16 are jointed, see fig.1) and a second junction (point where 12 and 16 are jointed, see fig.1), the sensor circuit (voltage measuring part 16, see fig.1) is configured to electrically couple to the first junction (point where 18 and 16 are jointed) and the second junction (point where 12 and 16 are jointed), and the controller (control unit 24, see fig.1) is configured to measure a change in voltage (measured voltage, see abstract) at the first junction (point where 18 and 16 are jointed) and the second junction (point where 12 and 16 are jointed) via the sensor circuit (voltage measuring part 16) and determine a temperature of the heater (see para.0010: “, the heater resistance value is obtained from the measured voltage value and current value, the heater temperature is derived from the obtained resistance value”), as the input parameter (input of the control unit 24), based on the change in voltage (see para.0010).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combo Serebryanov,‘885, and Oomura to include the teachings as taught by‘246 such that the power converter is electrically coupled to the heater by way of temperature sensing power pins that define a first junction and a second junction, the sensor circuit is configured to electrically couple to the first junction and the second junction, and the controller is configured to measure a change in voltage at the first junction and the second junction via the sensor circuit and determine a temperature of the heater, as the input parameter, based on the change in voltage. Doing so allows to accurately control the temperature of the electric heater without using any additional temperature sensor, such as a thermocouple, by giving a function as a temperature sensor to an electric heater itself (see abstract of ‘246).
Claims 6, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serebryanov /‘885/ Oomura as applied to claims 1 and 14, and further in view of JPH07153550A (cited in 09/10/2020 IDS), hereinafter ‘550
Regarding claim 6, the modification discloses substantially all the claimed limitations as set forth in claim 1.
Serebryanov/’885/ Oomura does not explicitly disclose the desired setpoint includes at least one of a desired power level, a desired temperature, a rate of change in temperature, and a rate in change of power.  
‘550 discloses a method for controlling temperature of electric heater, comprising:
the desired setpoint (preset target temperature, see abstract) includes at least one of a desired power level, a desired temperature, a rate of change in temperature, and a rate in change of power (preset target temperature, see abstract).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serebryanov (in the combo Serebryanov, ‘885, and Oomura) to include the teachings as taught by ‘550 such that the desired setpoint includes at a desired temperature. Doing so allows to accurately control the operation of the heater based on temperature (see abstract: “improve the accuracy of temperature control of an electric heater without using any additional temperature sensor such as a thermocouple by giving a function as a temperature sensor to an electric heater”).
Regarding claim 8, the modification discloses substantially all the claimed limitations as set forth in claim 1. Serebryanov further discloses the plurality of defined operational states (ON and OFF-states of the switch 308) includes at least an idle mode (OFF-state) in which no power is provided (no power flows through the switch 308 in the off-state. No power is provided from the switch) 
Serebryanov does not explicitly disclose one of a start-up mode in which the output voltage is provided to only measure the at least one of the voltage and the electric current, a soft-start mode in which the output voltage is gradually increased, a rate mode in which the output voltage is increased at a rate higher than that of the soft- start mode, and a hold mode in which the temperature of the heater is controlled to a defined setpoint.  
‘550 discloses an electric heater itself without installing a separate temperature sensor such as a thermocouple, comprising:
a hold mode (ON-state) in which the temperature of the heater is controlled to a defined setpoint (see para.005: “the temperature of the electric heater is controlled to the target temperature”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serebryanov (in the combo Serebryanov, ‘885, and Oomura) to include the teachings as taught by ‘550 which has the hold mode in which the temperature of the heater is controlled to a defined setpoint.  Doing so allows to accurately control the operation of the heater based on temperature (see abstract: “improve the accuracy of temperature control of an electric heater without using any additional temperature sensor such as a thermocouple by giving a function as a temperature sensor to an electric heater”).
Regarding claim 17, the modification discloses substantially all the claimed limitations as set forth in claim 14.
Serebryanov/’885/ Oomura does not explicitly disclose the desired setpoint includes at least one of a desired power level, a desired temperature, a rate of change in temperature, and a rate in change of power.  
‘550 discloses a method for controlling temperature of electric heater, comprising:
the desired setpoint (preset target temperature, see abstract) includes at least one of a desired power level, a desired temperature, a rate of change in temperature, and a rate in change of power (preset target temperature, see abstract).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serebryanov (in the combo Serebryanov, ‘885, and Oomura) to include the teachings as taught by ‘550 such that the desired setpoint includes at a desired temperature. Doing so allows to accurately control the operation of the heater based on temperature (see abstract: “improve the accuracy of temperature control of an electric heater without using any additional temperature sensor such as a thermocouple by giving a function as a temperature sensor to an electric heater”).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serebryanov (US 20130287377 A1, cited in 04/20/2021 IDS) in view of JP2002215246A (cited in 04/20/2021 IDS), hereinafter ‘246 and further in view of Oomura (US 20080168766 A1)
Regarding claim 11, Serebryanov discloses
A control system (substrate processing apparatus 400, see fig.4) for controlling a heater (lamp groups, see fig.4 and abstract: “one or more sets of lamps to provide radiant energy to heat a substrate”, the heater (lamp groups, see fig.4) comprising a plurality of resistive heating elements (lamp groups are resistive heating elements because the electric current passes through it and releases heat),
(Notes: eventhough appearing to be disclosed by Serebryanov, the term(s) “a heater”, “the heater comprising a plurality of resistive heating elements” in the preamble is an intended use of the claimed control system so the preamble is not considered a limitation and is of no significance to claim construction, See MPEP 2111.02, II,).
 the control system (substrate processing apparatus 400) comprising: 
a plurality of power converters (DC to DC converters 408, see fig.4), each of the plurality of power converters (each of the DC to DC converters 408) being a step-down voltage converter (“DC to DC converter 408. The stepped down DC voltage”, see para.0026) operable to generate an output voltage (voltage across the lamp groups) that is adjustable (see para.0026) to one or more resistive heating elements (lamp group(s)) from among the plurality of resistive heating elements (lamp groups, see fig.4); 

a controller (lamp drivers 1-N, see fig.4) connected to the plurality of power converters (DC to DC converters 408, see fig.4) and 
Serebryanov does not explicitly disclose 
a plurality of sensor circuits, wherein a given sensor circuit from among the plurality of sensor circuits is electrically coupled between the given power converter and the one or more resistive heating elements from among the plurality of resistive heating elements and the given sensor circuit is configured to measure at least one of a voltage and an electric current of the one or more resistive heating elements from among the plurality of resistive heating elements; and 
a controller connected to the plurality of power converters and the plurality of sensor circuits, 
wherein, for the given power converter, the controller is configured to: 
determine an input parameter based on the at least one of the voltage and the electric current from the given sensor circuit, wherein the input parameter is indicative of a temperature of the one or more resistive heating elements; 
set the output voltage for the one or more resistive heating elements based on the input parameter and a desired setpoint, 
wherein the desired setpoint is based on an operational state of the heater, and operate the power switch of the power converter to generate the output voltage.  
‘246 discloses a method for controlling heater and temperature controller, comprising:
a plurality of sensor circuits (voltage measuring unit 16 and current measuring unit 20, see fig.1), wherein a given sensor circuit (voltage measuring unit 16 or current measuring unit 20, see fig.1) from among the plurality of sensor circuits (voltage measuring unit 16 and current measuring unit 20) is electrically coupled between the given power converter (A/D converter 18, see fig.1) and the one or more resistive heating elements (heater 12, see fig.1) from among the plurality of resistive heating elements (by incorporating the voltage measuring unit 16 and current measuring unit 20 of ‘246 into Serebryanov, the voltage measuring unit 16 or current measuring unit 20 of ‘246 would be electrically coupled between one of the DC-DC power converters 408 of Serebryanov and the lamp group from among the plurality of the lamp groups of Serebryanov), and the given sensor circuit (voltage measuring unit 16 or current measuring unit 20, see fig.1) is configured to measure at least one of a voltage and an electric current of the one or more resistive heating elements (heater 12) from among the plurality of resistive heating elements (by incorporating the voltage measuring unit 16 and current measuring unit 20 of ‘246 into Serebryanov, the voltage measuring unit 16 or current measuring unit 20 of ‘246 would measure at least one of a voltage and an electric current of the lamp group from among the plurality of the lamp groups of Serebryanov) ; and 
a controller (control unit 24, see fig.1) connected to the plurality of power converters (A/D converters 18 and 22, see fig.1) and the plurality of sensor circuits (voltage measuring unit 16 or current measuring unit 20. By incorporating the control unit 24, voltage measuring unit 16, and current measuring unit 20 of ‘246 into Serebryanov, the control unit of ‘246 would connect to the plurality of power converters of Serebryanov and the plurality of sensor circuits of ‘246), 
wherein, for the given power converter (A/D converters 18 or 22), the controller (control unit 24) is configured to: 
determine an input parameter (input of the control unit 24) based on the at least one of the voltage and the electric current from the given sensor circuit (see para.0048: “The resistance value of the corresponding heater 12 may be read from the measured voltage value applied to the heater 12 and the current value flowing through the heater 12”), wherein the input parameter (input of the control unit 24, such as: resistance, see para.0048) is indicative of a temperature of the one or more resistive heating elements (See para.0049: “the resistance value of the heater 12 may be converted into the temperature of the heater 12”; 
set the output voltage for the one or more resistive heating elements (electric power supplied to the heater 12, see para.0049) based on the input parameter (input of the control unit 24) and a desired setpoint (see para.007: “the heater is controlled to a predetermined temperature by adjusting the power supplied to the heater based on the measured voltage value and current value”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serebryanov to incorporating structures of the sensor circuits and control unit as taught by ‘246 such that there are a plurality of sensor circuits in the combo Serebryanov and ‘246, wherein a given sensor circuit of ‘246 from among the plurality of sensor circuits is electrically coupled between the given power converter of Serebryanov and the one or more resistive heating elements of Serebryanov from among the plurality of resistive heating elements and the given sensor circuit is configured to measure at least one of a voltage and an electric current of the one or more resistive heating elements from among the plurality of resistive heating elements of Serebryanov. The controller of ‘246 connected to the plurality of power converters of Serebryanov and the plurality of sensor circuits of ‘246. For the given power converter, the controller is configured to: determine an input parameter based on the at least one of the voltage and the electric current from the given sensor circuit, wherein the input parameter is indicative of a temperature of the one or more resistive heating elements and set the output voltage for the one or more resistive heating elements based on the input parameter and a desired setpoint. Doing so allows to accurately control the temperature of the electric heater without using any additional temperature sensor, such as a thermocouple, by giving a function as a temperature sensor to an electric heater itself (see abstract of ‘246).  
In addition, Oomura discloses an air conditioner for a vehicle, comprising: 
the desired setpoint is based on an operational state of the heater (“threshold adjustment means for adjusting the threshold based on an operating state of the auxiliary heater”, see para.0006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combo Serebryanov and ‘246 so that the desired setpoint is based the operational state of the heater as taught by Oomura. Doing so allows heating performance in the heater can be improved (see para.0007 of Oomura: “heating performance in the air conditioner can be improved”).
Regarding claim 12, Serebryanov further discloses selecting the operational state (ON or OFF state, see para.0024) from among a plurality of defined operation states (ON and OFF-states, see para.0024).  
Regarding claim 13, Serebryanov further discloses the plurality of defined operational states (ON and OFF-states) includes at least an idle mode (OFF-state) in which no power is provided (no power flows through the switch 308 in the off-state. No power is provided from the switch).
Serebryanov does not explicitly disclose one of a start-up mode in which the output voltage is provided to only measure the at least one of the voltage and the electric current, a soft-start mode in which the output voltage is gradually increased, a rate mode in which the output voltage is increased at a rate higher than that of the soft- start mode, and a hold mode in which the temperature of the heater is controlled to a defined setpoint.  
‘246 further discloses and a hold mode (ON state) in which the temperature of the heater is controlled to a defined setpoint (see para.007: “the heater is controlled to a predetermined temperature…”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Serebryanov to include the teachings of ‘246 such that it has the hold mode in which the temperature of the heater is controlled to a defined setpoint.  Doing so allows to accurately control the temperature of the electric heater.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150001965A1 determining the temperature of an electronic component in an electronic device comprises supplying a current to the electronic component via a power converter device, measuring an input current supplied to the power converter device, determining a power dissipation of the electronic component based on the measured input current, a value for an efficiency of the power converter device and an output voltage of the power converter device, and determining the temperature of the electronic component based on the determined power dissipation and a thermal resistance value for the electronic component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792